Filed 8/1/22 P. v. Evans CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION FIVE


 THE PEOPLE,                                                      B315271

          Plaintiff and Respondent,                               (Los Angeles County
                                                                  Super. Ct. No.
          v.                                                      YA043879)

 JAMAL EVANS,

          Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County, Amy N. Carter, Judge. Dismissed.
     Tracy J. Dressner, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance by Plaintiff and Respondent.
       A jury convicted defendant and appellant Jamal Evans
(defendant) of murdering victim Dameion Chapman (Chapman).
Briefly described, the evidence proved defendant, on the
afternoon of April 2, 2000, fired five shots into the open front
passenger door of Chapman’s vehicle, killing him. Defendant was
sentenced to 50 years to life in prison: 25 years to life for the
murder, plus a consecutive 25 years to life for a Penal Code
section 12022.53(d) firearm enhancement the jury also found
true.1 In an unpublished opinion, this court affirmed the
judgment on direct appeal. (People v. Evans (Aug. 12, 2004,
B169407) [nonpub. opn.].)
       Many years later, defendant petitioned for resentencing
pursuant to section 1172.6 (former section 1170.95). On the form
petition, defendant checked boxes asserting an information was
filed against him that allowed the prosecution to proceed under a
theory of felony murder or murder under the natural and
probable consequences doctrine and he did not aid or abet the
killer and was not a major participant in the felony. (Defendant
did not tick the box stating he “was not the actual killer.”)
       The trial court appointed counsel for defendant and denied
the petition without issuing an order to show cause. Relying on
this court’s prior opinion, the court found defendant was not
entitled to relief because he was “the shooter, the actual killer.”
       Defendant appealed, and this court appointed counsel to
represent him. After examining the record, counsel filed an
opening brief raising no issues. On January 18, 2022, this court
advised defendant he had 30 days to personally submit any

1
     Undesignated statutory references that follow are to the
Penal Code.




                                 2
contentions or issues he wanted us to consider. We received no
response.
      We have examined the appellate record, although such an
examination is not required (People v. Cole (2020) 52 Cal.App.5th
1023, 1039-1040, review granted Oct. 14, 2020, S264278), and we
are satisfied no arguable issue exists.

                        DISPOSITION
     The appeal is dismissed as abandoned.

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS


                           BAKER, J.
We concur:



     RUBIN, P. J.



     KIM, J.




                                3